Title: From Benjamin Franklin to Charles Willson Peale, 4 July 1771
From: Franklin, Benjamin
To: Peale, Charles Willson


Sir,
London, July 4. 1771
I received your obliging Letter of April 21 and it gave me great Pleasure to hear that you had met with such Encouragement at Philadelphia, and that you succeed so well in your Business in your native Country. If I were to advise you, it should be, by great Industry and Frugality to secure a Competency as early in Life as may be: For as your Profession requires good Eyes, cannot so well be follow’d with Spectacles, and therefore will not probably afford Subsistence so long as some other Employments, you have a Right to claim proportionably larger Rewards while you continue able to exercise it to general Satisfaction.
The Arts have always travelled Westward, and there is no doubt of their flourishing hereafter on our side the Atlantic, as the Number of wealthy Inhabitants shall increase, who may be able and willing suitably to reward them, since from several Instances it appears that our People are not deficient in Genius. You have my best Wishes for your Prosperity and Happiness, being with great Regard, Sir, Your faithful humble Servant
B Franklin
Mr. Peale
